Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mitchell McCarthy on 7/25/2022.

The application has been amended as follows: 
Claim 5: The apparatus of claim [[4]] 1 wherein the cam is supported by a shaft that is journaled for rotation by the cover.
Claim 11: An enclosure apparatus for a solid-state device (SSD) including an interface component that has a printed circuit board assembly and an internal electronics connector configured for connecting to a memory device, the apparatus comprising: a rigid case having a wall defining an internal cavity, first surfaces forming the internal cavity that define one of a recess or a protuberant tab, and second surfaces forming the internal cavity that define a mounting feature for the SSD, wherein the mounting feature comprises third surfaces forming a recess exposed to the internal cavity and configured in a close mating relationship to a peripheral shape of the printed circuit board assembly, and wherein the mounting feature comprises fourth surfaces forming a first anchor point for a magnetic fastener operably retaining a distal end of the memory device opposite the internal electronics connector, the fourth surfaces further forming a second anchor point for the magnetic fastener operably retaining a distal end of a differently-sized second memory device opposite the internal electronics connector; and a cover configured to connect with the case in a closed position of the enclosure in which the cover and the case are connected together to cooperatively enclose the internal cavity, the cover having the other of the recess or tab, the tab having a distal end that is selectively insertable into and retractable from the recess in opposing sliding relationships of the tab and recess, forming a reuseable articulable joint connecting the cover and the case together in the closed position of the enclosure and disconnecting the cover from the case in an open position of the enclosure.
Claim 16: The apparatus of claim [[15]] 11 further comprising a ferromagnetic member interposed between the fastener and the case.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1, 5-10: The best prior art of record, taken alone or in combination thereof, fails to teach an enclosure apparatus for a solid-state device including, along with other limitations, a latch having a cam that is selectively movable between an extended position and a retracted position relative to a second recess defined by the wall, wherein the cam extended into the second recess connects the cover and the case together, and wherein the cam retracted out of the second recess disconnects the cover and case from each other as set forth in the claim.
Re claims 11, 16: The best prior art of record, taken alone or in combination thereof, fails to teach an enclosure apparatus for a solid-state device including, along with other limitations, the mounting feature comprises fourth surfaces forming a first anchor point for a magnetic fastener operably retaining a distal end of the memory device opposite the internal electronics connector, the fourth surfaces further forming a second anchor point for the magnetic fastener operably retaining a distal end of a differently-sized second memory device opposite the internal electronics connector as set forth in the claim.
Re claim 21: The best prior art of record, taken alone or in combination thereof, fails to teach an enclosure apparatus for a solid-state device including, along with other limitations, a seal adhered to the enclosure over the removable fastener, preventing external access to the removable fastener without first compromising the seal’s adhesion to the enclosure as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835